Order entered March 11, 2013




                                          In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-12-01396-CR

                               SERGIO VALENCIA, Appellant

                                            V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F06-00598-K

                                        ORDER
       We GRANT Official Court Reporter Janice E. Garrett’s March 5, 2013 request for an

extension of time to file the reporter’s record. We EXTEND the time to file the reporter’s

record to April 26, 2013.


                                                   /s/   LANA MYERS
                                                         JUSTICE